PER CURIAM.
The record supports the Department of Revenue’s assertion that the Division of Administrative Hearings’ subject-matter jurisdiction was not properly invoked by filing the requisite pleadings and notices as required by section 409.2563, Florida Statutes ,(2014). The modification of support in the Final Administrative Support Modification Order was in error. The order on appeal is vacated, and the case is remanded to the Division of Administrative Hearings with instructions to enter an order directing the Department of Revenue to begin modification proceedings under section 409.2563.
VACATED and REMANDED.
ROBERTS, RAY, and MAKAR, JJ., concur.